FILE COPY



                                      BILL OF COSTS

          TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                     No. 08-19-00088-CV

                              In the Interest of A. N. G., a Child

            (No. 2010CM094 IN 383RD DISTRICT COURT OF EL PASO COUNTY)
Type of Fee           Charges        Paid               By
MOTION FEE                        $15.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    JOSE GANDARA
MOTION FEE                        $10.00   E-PAID                    JOSE GANDARA
MOTION FEE                        $10.00   E-PAID                    JOSE GANDARA
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
SUPP. CLERK'S RECORD              $28.00   UNKNOWN                   BENJAMIN GUTIERREZ
SUPP. REPORTER'S REC.            $660.00   UNKNOWN                   BENJAMIN GUTIERREZ
SUPP. REPORTER'S REC.            $364.50   UNKNOWN
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
SUPP. REPORTER'S REC.            $112.50   UNKNOWN                   BENJAMIN GUTIERREZ
REPORTER'S RECORD                $765.00   UNKNOWN                   BENJAMIN GUTIERREZ
CLERK'S RECORD                   $360.00   UNKNOWN                   BENJAMIN GUTIERREZ
FILING                           $205.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
SUPP. REPORTER'S REC.            $198.00   UNKNOWN                   EL PASO COUNTY
MOTION FEE                        $10.00   E-PAID                    BENJAMIN JOSEPH GUTIÉRREZ
MOTION FEE                        $10.00   PAID                      PATRICK BRAMBLETT

        Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

      Court costs in this cause shall be paid as per the Judgment issued by this Court.

            I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
     THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
     correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
     DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
     styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Eighth District of Texas, this October 29,
                                             2021.


                                             Elizabeth G. Flores, Clerk